                                                                     Case 2:17-cv-01195-APG-BNW Document 188 Filed 12/23/20 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             3   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             4   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             5   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                             7   Attorneys for Plaintiff
                                                             8                                 UNITED STATES DISTRICT COURT
                                                                                                        DISTRICT OF NEVADA
                                                             9

                                                            10   THE BANK OF NEW YORK MELLON FKA                             Case No.: 2:17-cv-01195-APG-BNW
                                                                 THE BANK OF NEW YORK AS TRUSTEE FOR
                                                            11   THE CERTIFICATEHOLDERS OF CWALT,
                                                                 INC., ALTERNATIVE LOAN TRUST 2006-
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   OA16,    MORTGAGE         PASS-THROUGH                      NOTICE    REGARDING     BoNYM'S
                                                                 CERTIFICATES, SERIES 2006-OA16;                             CLAIMS    AGAINST    NAS,   OR
                      LAS VEGAS, NEVADA 89134




                                                            13                                                               ALTERNATIVELY,    MOTION    TO
                                                                                                Plaintiff,                   EXTEND TIME TO RESOLVE CLAIMS
AKERMAN LLP




                                                            14
                                                                 vs.
                                                            15
                                                                 THE FOOTHILLS AT MACDONALD RANCH
                                                            16   MASTER ASSOCIATION; SFR INVESTMENTS
                                                                 POOL 1, LLC; and NEVADA ASSOCIATION
                                                            17   SERVICES, INC.,

                                                            18                                  Defendants.

                                                            19            Plaintiff The Bank of New York Mellon f/k/a The Bank of New York as Trustee For The

                                                            20   Certificateholders of CWALT, Inc., Alternative Loan Trust 2006-OA16, Mortgage Pass-Through

                                                            21   Certificates, Series 2006-OA16 (BoNYM) makes the following representations regarding its

                                                            22   intentions with regard to how it intends to resolve its claims against Nevada Association Services

                                                            23   Inc. (NAS), who remains in default.1

                                                            24   1
                                                                   BoNYM filed its complaint on April 27, 2017, and served NAS by personal service with the summons and
                                                                 complaint on May 2, 2017. ECF No. 11. NAS failed to respond to the complaint. BoNYM filed its first
                                                            25   amended complaint on November 15, 2017, alleging claims against NAS for (1) Declaratory Judgment, (2)
                                                                 Equitable Indemnification, and (3) Wrongful Foreclosure. ECF No. 24. BoNYM served NAS by personal
                                                            26
                                                                 service with the first amended complaint on November 16, 2017. ECF No. 26. NAS failed to respond to the
                                                            27   first amended complaint. BoNYM took default against NAS on September 20, 2018. ECF Nos. 69, 70.
                                                                 BoNYM filed its second amended complaint on September 21, 2018. ECF No. 111. Because BoNYM's
                                                            28   second amended complaint did not assert any new or additional claims for relief against NAS, BoNYM was
                                                                 not required to serve the second amended complaint on NAS. Fed. R. Civ. Pro. 5(a)(2); D'Angelo v. Potter,
                                                                                                               Page 1 of 2
                                                                 55825080;1
                                                                   Case 2:17-cv-01195-APG-BNW Document 188 Filed 12/23/20 Page 2 of 2




                                                             1            As noted in BoNYM and SFR's stipulation/joint motion to stay the litigation (ECF No. 183),

                                                             2   BoNYM and SFR have reached a settlement agreement which will resolve the claims between

                                                             3   BoNYM and SFR. The completion of the settlement between BoNYM and SFR may impact how

                                                             4   BoNYM intends to pursue its remaining claims against NAS. Therefore, BoNYM requests the court

                                                             5   stay the litigation with respect to the claims against NAS as well, through June 1, 2021. BoNYM

                                                             6   intends to resolve its claims against NAS, either through voluntary dismissal or default judgment, by

                                                             7   June 1, 2021.

                                                             8            Alternatively, BoNYM requests a 30-day extension of time, through January 21, 2021, to
                                                             9   take action to resolve its claims against NAS in light of the holidays to allow undersigned counsel
                                                            10   additional time to consult with their client regarding its claims against NAS.
                                                            11            DATED December 22, 2020.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                  AKERMAN LLP
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                                                                /s/ Jamie K. Combs
                                                            14
                                                                                                                ARIEL E. STERN, ESQ.
                                                            15                                                  Nevada Bar No. 8276
                                                                                                                NATALIE L. WINSLOW, ESQ.
                                                            16                                                  Nevada Bar No. 12125
                                                                                                                JAMIE K. COMBS, ESQ.
                                                            17                                                  Nevada Bar No. 13088
                                                                                                                1635 Village Center Circle, Suite 200
                                                            18                                                  Las Vegas, Nevada 89134
                                                            19
                                                                                                                Attorneys for Plaintiff The Bank of New York Mellon
                                                            20

                                                            21                                                   ORDER

                                                            22   I hereby stay the litigation with respect to the claims against NAS through June 1, 2021.
                                                            23           December 23, 2021
                                                                 Dated:__________________
                                                            24                                                          ________________________
                                                                                                                        ANDREW P. GORDON
                                                            25                                                          UNITED STATES DISTRICT JUDGE
                                                            26

                                                            27   221 F.R.D. 289, 294 (D. Mass. 2004) (second amended complaint required to be served on defaulted party
                                                                 pursuant to Rule 4 where the amended complaint included new and/or additional claims for relief against the
                                                            28   defaulted party); Schneider v. Bank of Am. N.A., 2015 WL 13651208, at *2 (E.D. Cal. Feb. 27, 2015), report
                                                                 and recommendation adopted, 2015 WL 13651280 (E.D. Cal. June 10, 2015) (same).
                                                                                                                Page 2 of 2
                                                                 55825080;1
